Citation Nr: 0120984	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  98-14 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for the right front 
tooth for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976; 
thereafter he served in the reserves.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio.  The Board notes that there is no 
indication in the current record that the veteran is seeking 
service connection for his right front tooth for treatment 
purposes.  In addition, the record reflects that the RO has 
developed the veteran's dental claim for appellate 
consideration solely on the basis of whether service 
connection is warranted for compensation purposes.  
Therefore, the Board will limit its consideration to the 
compensation issue.  However, if the veteran believes that 
service connection is warranted for treatment purposes, he 
should so inform the RO, which should respond appropriately 
to any such clarification provided by the veteran.

The Board notes that the issue of entitlement to service 
connection for psychiatric disability was initially included 
in the veteran's appeal, but the veteran has withdrawn his 
appeal with respect to this issue.  See 38 C.F.R. § 20.204 
(2000).  The Board further notes that the veteran failed to 
report for a June 2001 hearing at the RO before the 
undersigned Member of the Board.  Notice of such hearing was 
sent to the veteran's address of record and to an alternate 
address located by the RO.  The veteran did not contact the 
RO requesting such be rescheduled.  Thus, the Board will 
proceed as if the hearing request has been withdrawn.  
See 38 C.F.R. §§ 20.702, 20.704 (2000).

The matter of entitlement to service connection for hepatitis 
C is discussed in the remand that follows the order section 
of this decision.
FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's right front tooth was not lost due to loss 
of substance of body of maxilla or mandible; it has been 
replaced.


CONCLUSION OF LAW

The criteria for service connection of the right front tooth, 
for compensation purposes have not been met.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.149, 4.150 
(1998); 38 C.F.R. §§ 3.6, 3.303, 3.381, 4.150 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records for the veteran's period of active 
service show multiple carious teeth, to include caries on 
tooth number eight, noted in November 1974.  During reserve 
service the veteran was also noted to have multiple carious 
teeth, as well as a periodontal abscess, treated in 1979.  
Service entries dated April 11, 1979, note ulcerative 
gingivitis of the upper front.  Tooth eight was drilled and 
irrigated.  The veteran was treated with antibiotics.  The 
tooth was left open and the veteran was referred to a 
civilian dentist due to the short separation date, on April 
14, 1979.  Later records indicate such tooth was capped.  
Service records, to include periodic reports of reserve 
medical examinations, are negative for note of dental trauma 
during active duty, or any period of ACDUTRA or INACDUTRA.

In April 1998, the veteran claimed entitlement to benefits 
based on the loss of his right front tooth; he reported the 
date of incurrence was unknown.  

VA outpatient records dated in March 1998 reflect that the 
veteran had had multiple tooth extractions in the recent 
past.  He gave a history of having had his back teeth pulled 
while on reserve duty, without follow-up at the dental 
clinic.  He complained of a currently loose front tooth, on 
which he claimed to have had dental work several years 
earlier.  Other VA records dated in 1997 and 1998 reflect the 
veteran had a crown on his right front tooth, which was now 
loose.  He was referred for dental treatment.

In connection with his appeal the veteran claimed he had been 
riding in a jeep while on active duty for training when he 
bit down on an apple and his right front tooth broke.  He 
reported he saw a civilian dentist, whose name he did not 
remember, and that he had not applied for reimbursement.

VCAA

The Board notes that during the pendency of the veteran's 
appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law and is applicable to the veteran's claim.  
It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection of the right front tooth for compensation purposes 
and has submitted pertinent evidence in support of his claim.  
The RO has informed the veteran by its letters, the statement 
of the case, and supplemental statement of the case of the 
evidence needed to substantiate his claim and has advised him 
of the evidence it has obtained or has been unable to obtain.  
The veteran has neither submitted nor identified further 
pertinent evidence.  Although the RO found the claim not to 
be well grounded, the veteran has offered argument as to the 
merits of such claim and the RO has considered such 
arguments.

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  A 
remand for RO consideration of the veteran's claim under the 
VCAA would serve only to further delay resolution of the 
veteran's dental claim.  

Analysis

The veteran claims entitlement to benefits based on the loss 
of his right front tooth, presumably tooth number eight.  
Records do, in fact, show a crown has been placed on tooth 
number eight.

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

Service-connected disability means that such disability was 
incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 C.F.R. § 3.1(k) (2000).  
The term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty or 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  

The regulations pertinent to dental claims were amended 
during the pendency of this claim.  See 64 Fed. Reg. 30393, 
June 8, 1999.

38 C.F.R. § 4.149 (1998) and 38 C.F.R. § 3.381(a) (2000) both 
provide that treatable carious teeth and replaceable missing 
teeth may be considered service-connected solely for purposes 
of establishing eligibility for outpatient dental treatment.  

As in effect prior to the regulatory changes of June 8, 1999, 
regulations provided that "[l]oss of teeth can be 
compensably service connected only if such loss is, inter 
alia, 'due to loss of substance of body of maxilla or 
mandible without loss of continuity.'"  Woodson v. Brown, 8 
Vet. App. 352, 354 (1995) (quoting 38 C.F.R. § 4.150 (1998) 
and citing also 38 C.F.R. § 4.149 (1998)).  Although the 
language of 38 C.F.R. § 4.149 (1998) quoted by the United 
States Court of Appeals for Veterans Claims (Court) in 
Woodson has since been deleted from the regulations, the 
principle therein articulated remains intact and is embraced 
by what is now 38 C.F.R. § 3.381 (2000) and by the rating 
criteria for dental conditions, which do not identify a 
compensable rating for extraction of teeth or for periodontal 
disease.  Examination in this case has not revealed loss of 
the substance of the mandible or maxilla, and the veteran has 
not maintained that any front tooth extraction was 
precipitated by loss of substance of the mandible or maxilla.  
Therefore, service connection for compensation purposes is 
not available for the veteran's right front tooth.


ORDER

Service connection for the right front tooth for compensation 
purposes is denied.


REMAND

The VCAA is also applicable to the veteran's claim for 
service connection for hepatitis C. 

The veteran claims exposure to hepatitis during a period of 
active duty for training.  He relates that he and his unit 
were quarantined and he was right next to the infected 
soldier.  He has been unable to provide approximate dates.  
At one time he related that such soldier had hepatitis A or 
B.  
The claims file reflects the veteran is currently diagnosed 
with hepatitis C.  Post-service medical records dated in the 
1990s also show abnormal liver function test results, and 
identification of liver problems attributable to alcohol use.  
The medical evidence of record further includes note of the 
veteran's history of intravenous drug use on at least several 
occasions in the 1970s, as well as several years use of 
cocaine and/or crack, taken by way of inhalation or smoking.  
Also documented is the veteran's long-time alcohol abuse, and 
multiple altercations resulting in lacerations and other type 
of wounds post-service.

Insofar as the current record contains no medical opinion 
pertinent to the etiology of hepatitis C, remand to obtain 
such opinion is necessary prior to Board adjudication on the 
merits.  See VCAA, Pub. L. No. 106-475, § 3(s), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his hepatitis claim.  When 
the requested information and any 
necessary authorization are received, the 
RO should attempt to obtain a copy of all 
indicated records.  The RO should, in any 
case, ensure that all records of 
pertinent VA treatment or evaluation are 
associated with the record.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's hepatitis C.  
Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's hepatitis C is etiologically 
related to the veteran's period of active 
service, or to any incident of active 
duty for training.  The rationale for the 
opinion must be provided.  

4.  The RO should ensure that the above 
development has been completed and should 
undertake any other actions it deems to 
be required to comply with the notice and 
duty to assist provisions of the VCAA.

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for hepatitis C.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


